Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 14 December 2021 have remedied the Specification Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The claims require in situ acid stimulation of a carbonate formation using an aqueous gel precursor composition comprising silica nanoparticles; magnesium chloride (MgCl2); and hydrochloric acid (HCl) injected while at a viscosity of 1-15 cP before forming a gel.  These elements are individually all known in the art.  However, there is no Prior Art that suitably suggests using a composition of silica nanoparticles, MgCl2, and HCl that is 1-15 cP then gels in reaction with the carbonate.  Critically, there is no teaching or suggestion of such a gelling mechanism using these particular chemicals together, and Applicant has disclosed ample data demonstrating this mechanism as well as the effects of variations (Examples).  Accordingly, only one with the benefit of the current disclosure would be able to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674